DETAILED ACTION
Response to Amendment
The amendment filed 01/25/2022 has been entered.  Claims 1-18 AND 21-22 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 09/29/2021is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, is/are rejected under 35 U.S.C. 103 as obvious over Schmid et al. (US 20130256378 A1) in view of Shelton, IV et al.  (US 20150351761 A1) and further in view of Yoon (US 5655698 A).
Regarding claims 1-2, Schmid et al. discloses an apparatus (12900) comprising: (a) a body including: (i) a first body portion (12990), (ii) a second body portion (12922) opposed from the first body portion, and (iii) a connecting portion (flexible joint 12991) that couples a proximal end of the first body portion with a proximal end of the second body portion, wherein the connecting portion is configured to permit the first and second body portions to move toward and away from one another between a plurality of angular orientations in each of which the body defines a distally opening angle ([0447] figs. 149-151); (b) a first adjunct element (12995) disposed 
wherein the first and second body portions are moveable relative to one another between angular orientations (flexible joint 12991 allows the portions to move between angular orientations) and in an angular orientation the first body portion is configured to apply the first adjunct element to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector ([0447], figs. 149-151).  Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable portion (2196) to attach members ([0646-0649], figs. 251-262).

However, since “fixable” is not a structure or mechanism then examiner considers that one could squeeze the body portions together more one time and less another is which the flexible joint 12991 would return the body portions not quite to the original angles/states thus fixed in a new/different angle albeit small change and depending on how much force/squeezing was applied and how long.
Schmid et al. states: “a clinician could flex the top portion 12990 and the bottom portion 12922 toward one another, position the loading assembly between the anvil 12560 and the support portion 12610, and release the flexed loading assembly such that it can resiliently expand and bias the top portion 12990 against the anvil 12560 and the bottom portion 12922 against the support portion 12610” [0447]
Shelton, IV et al. teaches a similar adjunct applicator (1090’) for attaching to an open effector (50) with two body portions (1102/1104) that are fixable relative to one another in angular orientations (10 to 40 degrees) such that in each of the angular orientations the first body portion is configured to apply a first adjunct element (1000) to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element (1000) to a second jaw [0148] of the surgical stapler end effector ([0147-0149], figs. 32-33).
Yoon teaches a similar adjunct applicator (44) for attaching to an open effector (20) with a buttress/cartridge member (40) which is capable of holding the body portions fixable relative to one another in angular orientations via inserting the ends into one of the slots (59) in the buttress/cartridge member (40) at the desired (20 to 45 degrees) such that in each of the angular orientations the first body portion is configured to apply a first adjunct element  to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector (col. 5, lines 7-67, figs. 1-2).
Regarding claims 3-8 and 14, Schmid et al. discloses the applicator (12900) can be adjusted at a plurality of angular orientations in each of which the body defines a distally opening angle [0447], wherein the body further includes a first tab (12995) extending from the first body portion and a second tab (12825) extending from the second body portion, Schmid et al. also teaches having a wing support cam (figs. 251-254, wing 2116, figs. 255-262) in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable wing portion (2196) to attach members ([0646-0649], figs. 251-262).  Shelton, IV et al. teaches a first pair of wings (1104/1102/1106) coupled to the first body portion, wherein the first pair of wings is configured to engage and support the second body portion relative to the first body portion to define and maintain the distally opening angle, a second pair of wings coupled to the second body portion, wherein the second pair of wings is configured to engage the first body portion to define the distally opening angle ([0147-0149], figs. 32-33); 
Yoon teaches a base buttress/cartridge member (40) removably coupled to the body, wherein the base is configured to support the body at the plurality of angular orientations (via inserting the ends into one of the slots 59 col. 5, lines 7-67, figs. 1-2), wherein the first and second tabs are 
Regarding claim 9, Schmid et al. discloses the first body portion (12990) includes a first panel (12995) and the second body portion (12922) includes a second panel (12825).  
Regarding claims 10-11, Schmid et al. discloses the first or second adjunct elements include a buttress/tissue thickness compensator (12620).  
Regarding claim 12, Schmid et al. teaches having adjunct elements releasably attached to body portions/retainers with an adhesive [0551, 0571, 0574-057, 0634, 0660-0661, 0672, 0689-0690] in which the applying 
Regarding claim 13, Schmid et al. discloses an applicator/retainer 19700 includes a third body portion (2112/2052/2192) configured to be gripped by a user - Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 each with a body includes a third body portion (2112/2052/2192) configured to be gripped by a user ([0642-0648], figs. 251-262).
Regarding claim 15, Schmid et al. discloses a surgical assembly comprising:(a) an end effector (fig. 149), wherein the end effector includes a first jaw (12560) having a plurality of staple forming pockets and a second jaw (12610) having a plurality of openings configured to house a plurality of staples; and (b) the apparatus of claim 1, wherein the first body portion is configured to apply the first adjunct element to the first jaw, wherein the second body portion is configured to apply the second adjunct element to 

Claim(s) 21-22, is/are rejected under 35 U.S.C. 103 as obvious over Baxter, III et al. (US 20160287254 A1) in view of Yoon (US 5655698 A) and further in view of Bouchier et al. (US 20050267325 A1).
Regarding claim 21, Baxter, III et al. discloses apparatus comprising: (a) a body (12900) including a pair of rigid planar portions 
(b) a pair of adjunct elements (12620 or 12825 and/or 12995) disposed on outwardly facing surfaces of the rigid planar portions ([0915-figs. 381-384 and Schmid et al. also teachers having second anvil adjunct elements 20562/2118/2080 [0642-0647], figs. 251-262). Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable portion (2196) to attach members ([0646-0649], figs. 251-262).
Schmid et al. fails to disclose having (c) a base including a first base surface configured to be placed against a work surface and a second base 
Yoon teaches a similar adjunct applicator (44) for attaching to an open effector (20) with a buttress/cartridge base member (40) including a first base surface configured to be placed against a work surface and a second base surface configured to engage distal ends (distal ends or hooks 12994) of the rigid planar portions (insert into slots 59) and thereby fix the rigid planar portions in each of the discrete angular orientations, wherein the rigid planar portions in each of the discrete angular orientations are configured to be received between and against opposed stapling surfaces of a surgical stapler end effector in an open state (capable of holding the planar portions, col. 5, lines 7-67, figs. 1-2).
Bouchier  et al. teaches having a base (150/200) removably coupled to a body (implant/adjunct, fig. 8), wherein the base is configured to support the body at the plurality of angular orientations (inserts into 216 and/or apertures 210/212 and between 204/205 with apertures 214/217), wherein 
Regarding claim 22, Baxter, III et al. discloses each of the planar portions includes a tab (ends or hooks 12994) and Yoon teaches the second base surface includes a plurality of slots (59) configured to receive the tabs to fix the body in the discrete angular orientations. Bouchier et al. also teaches the second base surface includes a plurality of slots (216 and/or 210/212/214/217) configured to receive the tabs to fix the body in the discrete angular orientations [0108-0110, 0113-0125], fig. 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 AND 21-22 have been considered but are moot because the new ground of rejection does 

Allowable Subject Matter
Claims 16-18 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapler end effector and an adjunct applicator comprising all the structural and functional limitations and further the adjunct applicator with first and second body portions joined together to define a distally opening angle and having a strut hingedly coupled to the second body portion, wherein the first body portion includes one or more retaining notches arranged along a distal length of the first body portion, wherein the strut is configured to mate with a selected one of the retaining notches to define a corresponding distally opening angle between the first and second body portions.  Having the strut engage retaining notches provides an effective adjustment of placing the adjuncts on the surgical effector at the desired angle.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                               Conclusion                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731